222 F.3d 417 (7th Cir. 2000)
TEODOR TAMAS-MERCEA, Petitioner,v.JANET RENO and the IMMIGRATION AND NATURALIZATION SERVICE, Respondents.
No. 99-3155
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 16, 2000Decided July 28, 2000

Petition for Review of an Order  of the Board of Immigration Appeals  Arx-rwt-mnw[Copyrighted Material Omitted]
Before EASTERBROOK, RIPPLE and ROVNER, Circuit Judges.
RIPPLE, Circuit Judge.


1
Petitioner, Teodor Tamas-  Mercea, seeks review of an adverse decision of  the Board of Immigration Appeals ("BIA") denying his requests for asylum, withholding of  deportation, and voluntary departure. For the  reasons set forth in the following opinion, we  dismiss Mr. Tamas' request for voluntary  departure, deny the remainder of his petition for  review, and affirm the decision of the Board of  Immigration Appeals.


2
* BACKGROUND

A.  Facts

3
Mr. Tamas1 was born in Romania in 1952 and is  a citizen of that country. His ancestry is  predominantly Hungarian; his paternal grandmother  was Jewish.


4
Mr. Tamas comes from a wealthy family in the  Arad region of Romania. At one time, his family  owned considerable land, several houses, and a  mill. Several family members were also active in  local politics. For example, Mr. Tamas'  grandfather was both mayor of the city of  Chisindia and leader of the National Peasant  Party in that city. Mr. Tamas' father also held  the position of mayor in Chisindia.


5
After World War II, the communists collectivized  land in Romania, an action which Mr. Tamas'  grandparents and parents opposed. The secret  police repeatedly visited the family home to  force his grandparents to surrender the family  properties to the Romanian government. When Mr.  Tamas' grandfather, father and uncle resisted  these efforts, they were arrested and beaten.


6
Mr. Tamas felt the effects of his family's  resistance beyond the loss of their land and the  suffering of his family members. His teachers  withheld high marks and awards from Mr. Tamas  because of his family history. When he attended a  university, Mr. Tamas' Communist Party classmates  received better grades and, eventually, better  jobs than Mr. Tamas.


7
When Mr. Tamas married Rodica Mercea in 1981,  his problems with the Romanian government  continued. Rodica had a brother in the United  States, and Mr. Tamas believes that this,  combined with his family history, caused him to  be the target of government surveillance.  According to Mr. Tamas, "we were constant  suspects to the Securitate. They harassed us  continually and monitored my activities." R.271.


8
Tragedy of a different kind struck Mr. Tamas and  his wife in 1984. In October 1984, Rodica gave  birth to triplet sons; they were premature and  therefore were sent to a hospital in a different  city. Mr. Tamas visited his sons daily at the  hospital for the next three weeks. One day, he  arrived at the hospital and was told that the  electricity had gone off in the middle of the  night, that the generator had not kicked in, and  that his sons had died. Mr. Tamas was instructed  by hospital authorities to bring in three  coffins. The hospital then returned locked  coffins to him, and hospital authorities told him  not to open the coffins. Mr. Tamas suspected that  at least one coffin was empty.


9
Mr. Tamas quickly became frustrated with the  treatment that he and his wife received from  Romanian government employees following the death  of their sons. For instance, Mr. Tamas had  difficulty obtaining death certificates for his  children, and Rodica was denied maternity leave  because her children had not survived. Mr. Tamas  was so angered by the difficulty with the death  certificates and with his wife's maternity leave  that he threatened the director of public health  in his town.


10
When he tried to find out what happened to his  children, his inquiries were met with evasiveness  and threats. Specifically, Mr. Tamas was told by  the director of his company that if he did not  mind his own business, he would lose his job. His  wife, too, made inquiries and was told that she  would lose her job if she pursued the subject  further.


11
Shortly after the loss of the children, Rodica  and one of her co-workers were involved in an  accident with a construction vehicle. When Mr.  Tamas went to the police station to obtain an  accident certificate, the police allegedly would  not speak to Mr. Tamas. Sometime later, the  driver of the construction vehicle was admitted  for the treatment of alcoholism to the hospital  in which Rodica worked. The driver apparently  told hospital staff that he would not be  prosecuted for the incident because he was an  informant for the secret police. Mr. Tamas  believes that this man intended to kill his wife.


12
When the communist regime came to an end in  Romania, Mr. Tamas attempted to regain his  family's land. He was awarded ten hectares of  farm land and one of forest; the remaining land  and the mill were not returned. When he  complained about the fact that the mill was not  returned, he was told he would never get it back.  When he and his father went to city hall to  attempt to get the mill back, his father was  beaten and, a few months later, suffered a fatal  heart attack. At about this time, Mr. Tamas' car  was broken into several times, and someone fired  a gunshot through the window of his house.


13
Mr. Tamas and his wife left for the United  States in 1991 and applied for political asylum  shortly thereafter. Rodica returned to Romania in  1994 for her father's funeral; she was then  unable to gain re-entry to the United States  because her visa expired during her stay in  Romania.


14
According to Mr. Tamas, Rodica has continued to  be the target of government persecution. She has  been advised that she will not be employed in the  health care system. Also, when Mr. Tamas' summer  home in Romania caught fire, "she was told [by  the police] to relax if she doesn't want to burn  herself or something." R.90. Finally, Mr. Tamas  testified that, since his wife's return, she has  been questioned concerning his whereabouts and  that, when he receives letters from her, they  have been opened.

B.  Administrative Proceedings
1.

15
The Immigration and Naturalization Service  ("INS") commenced deportation proceedings in 1994  after Mr. Tamas' temporary visa expired. Mr.  Tamas conceded deportability, but renewed his  application for asylum. After several  administrative delays, the Immigration Judge  ("IJ") heard testimony on March 17, 1997. Before  the IJ, Mr. Tamas argued that his ethnic and  religious background, his family history, the  death of his children, and the Romanian  government's resistance to explaining his sons'  deaths constituted persecution and, therefore,  warranted a grant of asylum. Mr. Tamas also  argued that he had a well-founded fear of future  persecution because the individuals who had  persecuted him in the past were still in power.  At the conclusion of the proceedings, the IJ took  the matter under advisement.


16
In a written opinion, the IJ analyzed each piece  of evidence submitted by Mr. Tamas and concluded  that Mr. Tamas had not suffered past persecution  within the meaning of the asylum law. The IJ  noted that, although the incidents of Mr. Tamas'  childhood were unfortunate, he still received a  professional education and had been gainfully  employed; consequently, this discrimination did  not rise to the level of persecution. The IJ  reached a similar conclusion with respect to the  harassment and surveillance Mr. Tamas endured  because of his and his wife's family connections;  these actions did not rise to the level of  persecution for purposes of the asylum law.


17
The IJ also addressed the loss of Mr. Tamas'  sons and the conflicts with various government  offices that followed. The IJ stated


18
While recognizing the tragic nature of losing  one's children, particularly without knowing the  reasons or circumstances, the court finds that  this does not rise to the level of past  persecution. It is simply not clear what happened  to the children. . . .


19
Even if the children were taken [by the Romanian  government], it does not appear that they were  taken on account of the respondent's political  opinion.


20
R.32-33. The IJ determined that "[t]he addition  of the wife's accident also does not establish  persecution[ ]" because, according to the IJ, Mr.  Tamas had not come forward with evidence which  suggested that the driver specifically had  targeted Rodica, as opposed to simply causing an  accident. R.33.


21
The IJ next addressed Mr. Tamas' argument that  he feared future persecution. The IJ rejected  this claim in part because the IJ questioned Mr.  Tamas' testimony2 and in part because  circumstances had changed so drastically since  Mr. Tamas was last in Romania. Finally, the IJ  denied Mr. Tamas voluntary departure because Mr.  Tamas had stated during the hearing that he would  not depart voluntarily if allowed to do so. Mr.  Tamas appealed to the BIA.

2.

22
The BIA affirmed the IJ's decision and adopted  much of his reasoning. First, the BIA agreed that  Mr. Tamas suffered discrimination because of his  family affiliation, but that this discrimination  did not constitute persecution. Furthermore, the  BIA concluded that Mr. Tamas' "theories about the  death of his infant children and his wife's  accident are too speculative a basis upon which  to grant asylum." R.3. Finally, the BIA concurred  with the IJ's assessment that conditions in  Romania had changed to such an extent "that any  fear [Mr. Tamas] might have had of returning to  Romania should be significantly diminished." Id.  Mr. Tamas timely appealed the BIA's denial of  asylum.

II
DISCUSSION
A.  Statutory Standards

23
"Asylum eligibility 'is a factual determination  which we review under the substantial evidence test.'"  Petrovic v. INS, 198 F.3d 1034, 1037 (7th Cir.  2000) (quoting Sivaainkaran v. INS, 972 F.2d 161,  163 (7th Cir. 1992)). As a reviewing court, we  are not entitled to reverse the BIA's  determination "'simply because [we are] convinced  that [we] would have decided the case differently.'"  Anton v. INS, 50 F.3d 469, 472 (7th Cir. 1995)  (quoting Milosevic v. INS, 18 F.3d 366, 371 (7th  Cir. 1994)). "To win reversal under this  deferential standard, [Mr. Tamas] must show not  merely that record evidence supports a conclusion  contrary to that reached by the BIA, but that the  evidence compels that contrary conclusion."  Bradvica v. INS, 128 F.3d 1009, 1011 (7th Cir.  1997) (citing INS v. Elias-Zacarias, 502 U.S.  478, 481 n.1 (1992)).


24
Congress has given the Attorney General  discretion to grant asylum if an applicant  qualifies as a refugee under 8 U.S.C. sec.  1101(a)(42)(A). See 8 U.S.C. sec. 1158(b)(1);3  see also Kaczmarczyk v. INS, 933 F.2d 588, 593  (7th Cir. 1991). The Immigration and Nationality  Act defines "refugee" asany person who is outside any country of such  person's nationality . . . and who is unable or  unwilling to return to, and is unable or  unwilling to avail himself or herself of the  protection of, that country because of  persecution or a well-founded fear of persecution  on account of race, religion, nationality,  membership in a particular social group or  political opinion, . . . .


25
8 U.S.C. sec. 1101(a)(42)(A).


26
Therefore, to prove that he is a "refugee" and  eligible for asylum, Mr. Tamas initially must  establish two elements under the statute. "First,  [he] must demonstrate either actual past  persecution or a well-founded fear of persecution  in the future. Second, assuming that [he] can  satisfy this first showing, petitioner[ ] must  also show that the persecution [he] . . . endured  is 'on account of' one of the five protected  statutory grounds[]" race, religion,  nationality, membership in a particular social  group or political opinion. Marquez v. INS, 105  F.3d 374, 378 (7th Cir. 1997).


27
If an alien establishes past persecution, there  is a rebuttable presumption that he has a well-  founded fear of future persecution and therefore  should be granted asylum. See 9 C.F.R. sec.  208(b); see also Asani v. INS, 154 F.3d 719, 722  (7th Cir. 1998). The presumption is rebutted,  however, if


28
a preponderance of the evidence establishes that  since the time the persecution occurred  conditions in the applicant's country of  nationality . . . have changed to such an extent  that the applicant no longer has a well-founded  fear of being persecuted if he or she were to  return.


29
8 C.F.R. sec. 208(b); see also Asani, 154 F.3d at  722. We have recognized State Department reports  as authoritative sources on the current political  situations in foreign states and, therefore,  helpful in determining whether an asylum  applicant's fear of future persecution is well-  founded. See, e.g, Petrovic, 198 F.3d at 1038  (approving BIA's notice of changed country  conditions based on reports from the State  Department).4


30
Mr. Tamas bases his asylum claims on both past  persecution and a fear of future persecution. We  first address Mr. Tamas' arguments concerning  past persecution.

B.  Past Persecution

31
Before the IJ and the BIA, Mr. Tamas argued that  he should be granted asylum based on events that  can be grouped loosely into three categories. The  first category included punishments meted out  against him and his family because of his  family's opposition to the communist regime. The  second, related category included those events  that occurred when Mr. Tamas attempted to recoup  family lands after the fall of the communist  regime. The third type of persecution Mr. Tamas  alleged was the mysterious deaths of his sons and  the Romanian government's reluctance to shed any  light on their deaths. On appeal, Mr. Tamas  consolidates these categories into the suffering  of his family and the suffering he personally  endured as a result of his sons' deaths. We turn  first to his family's suffering.

1.

32
Mr. Tamas first argues that the BIA applied an  incorrect legal standard in assessing his claim  of persecution as it relates to suffering by his  family members. Mr. Tamas reads the BIA's  decision to state that family suffering can never  provide a basis for a grant of asylum. See Appellant's Br. at 14. We do not read the BIA's  decision so broadly. We read it only to state  that, in the circumstances presented here, the  suffering of Mr. Tamas' father, grandfather, and  uncle, do not rise to the level of persecution of  Mr. Tamas for purposes of the statute. We agree  with the BIA's assessment.


33
The Immigration and Nationality Act does not  define "persecution." However, this court has  described persecution as "'punishment or the  infliction of harm for political, religious, or  other reasons that this country does not  recognize as legitimate.'" Mitev v. INS, 67 F.3d  1325, 1330 (7th Cir. 1995) (quoting De Souza v.  INS, 999 F.2d 1156, 1158 (7th Cir. 1993)).  Persecution encompasses more than threats to life  or freedom; non-life threatening violence and  physical abuse also fall within this category.  See Marquez, 105 F.3d at 379. However, actions  must "rise above the level of mere 'harassment'  to constitute persecution." Sofinet v. INS, 196  F.3d 742, 746 (7th Cir. 1999).


34
If Mr. Tamas personally had suffered the type of  harm inflicted on his family members, we would  have little trouble concluding that he had  suffered persecution within the meaning of the  statute. Mr. Tamas testified that his father,  grandfather, and uncle were arrested and beaten  for opposing collectivization. As well, his  father was beaten in 1991, when he attempted to  recover his family property. However, Mr. Tamas  does not argue that he was subjected to this type  of treatment.5 He, instead, claims a type of  derivative persecution, that which arose from the  physical abuse of his family members and the  discrimination he personally endured because of  his family's opposition to the communist regime.


35
We addressed the merits of similar derivative  claims in Bereza v. INS, 115 F.3d 468 (7th Cir.  1997). In that case, Bereza sought asylum based  on alleged persecution he had suffered as a  result of his mother's opposition to the  communist regime in Ukraine. Bereza's mother had  served time as a political prisoner in a Soviet  labor camp under Stalin during the 1940s. See id.  at 470. Because of his mother's anti-Stalinist  activities, Bereza suffered discrimination in  schooling and at work; he was denied high grades,  honors, higher educational options, and a good  employment placement. See id. at 470-71. The BIA  determined that the past persecution suffered by  Bereza (including events not recounted above) was  not sufficiently severe to merit a grant of  asylum on humanitarian grounds. See id. In  addition, noting that Soviet rule in Ukraine had  come to an end, the BIA relied on the changed  circumstances in Ukraine to hold that Bereza had  not met his burden of establishing a well-founded  fear of future persecution. See id. at 471-72. We  affirmed the BIA's decision and concluded that,  based on the type of discrimination alleged by  Bereza and the evidence of changed conditions,  the BIA's conclusion concerning both past and  future persecution was supported by substantial  evidence.


36
Here, as in Bereza, it was Mr. Tamas' family  members who suffered persecution as a result of  their political beliefs. Although Mr. Tamas did  suffer some economic harm and personal  humiliation as a result of his family's  activities, the circumstances here are not  sufficient to establish his persecution for  purposes of the statute. See id. at 475-76.


37
Furthermore, we believe that the BIA's  conclusion, that circumstances have changed  sufficiently in Romania to rebut any presumption  of future persecution based on the past suffering  of Mr. Tamas' family members, finds support in  the record. The State Department Country Profile  submitted in this case militates against finding  that any past persecution will continue. With  respect to harassment by the Securitate, the  State Department reported


38
The Romanian Intelligence Service (SRI), heir to  the justly hated Securitate of the Ceausescu era,  operates under parliamentary oversight and has  undergone repeated personnel restructuring.  Unlike its predecessor the SRI does not have the  power to arrest or detain suspects and has  neither the priorities or resources for the sort  of targeted harassment of individuals practiced  in the past. It is holding the old Securitate  files in its archives for 40 years, after which  they will be made public. Plausible allegations  of surveillance or intimidation have become rare,  and even these are linked to current concerns.


39
R.256. Furthermore, the State Department  addressed Mr. Tamas' concern that, although the  form of the Romanian government has changed, the  same individuals are in positions of power. The Department stated


40
[T]he vast majority of Romanian applicants  contend that nothing has changed, that--as  elsewhere in Eastern Europe--most of the leaders  were once Communists and are capable and desirous  of punishing those who opposed them in the past.  In our view this essentially self-serving view  does not comport with country conditions. The  continued presence of leaders from the past  reflects the lack of "untainted" people capable  of governance and to a certain extent the  inability of various opposition elements to  coalesce.


41
R.255-56. The IJ and BIA adopted this view; we  cannot say, under this deferential standard, that  the evidence compels a contrary finding.

2.

42
Mr. Tamas maintains that the suffering he  endured with respect to the death of his three  sons, and the resistance by government  authorities to providing him with answers  concerning their deaths, constitutes persecution  for purposes of the asylum statute. The  Immigration Judge determined


43
While recognizing the tragic nature of losing  one's children, particularly without knowing the  reasons or circumstances, the court finds that  this does not rise to the level of past  persecution. It is simply not clear what happened  to the children. It is quite possible that they  could have died as a result of the hospital's  negligence, and the evasive acts of the  administrators was an attempt to cover up their  mistakes in order to avoid responsibility.


44
R.32. The BIA agreed that "[Mr. Tamas'] theories  about the death of his infant children . . . are  too speculative a basis upon which to grant  asylum." R.3. We believe the record supports this  conclusion.


45
Certainly having one's children forcibly taken,  killed, or kidnapped might rise to the level of  persecution. Cf. Singh v. INS, 94 F.3d 1353, 1361  (9th Cir. 1996) ("There is no question that  persistent death threats and assaults on one's  life, family, and business rise to the level of  persecution within the meaning of the Act.").  However, as we set forth above, the asylum  statute requires more than simply persecution; it  requires persecution "'on account of' one of the  five protected statutory grounds[:]" race,  religion, nationality, social group membership or  political opinion. Marquez, 105 F.3d at 378. The  Supreme Court has made clear that the motive of  those engaging in oppressive actions is a  "critical" element of the Immigration and  Nationality Act. Elias-Zacharias, 502 U.S. at  483. In order to prevail, therefore, Mr. Tamas  must come forward with some evidence of motive,  that the persecution was inflicted on one of the  specified grounds.


46
The BIA concluded that Mr. Tamas had failed to  come forward with evidence of motive; indeed, it  concluded that his theories concerning his sons'  deaths were speculative. Mr. Tamas does not point  to specific evidence that compels us to conclude  that the deaths or disappearance of his sons, and  the events that followed, were the result of Mr.  Tamas' race, religion, nationality, social group  or political opinion. Indeed, in his arguments  before the IJ, Mr. Tamas did not contend that his  children were taken, or their deaths hastened, on  account of his political beliefs or his family  associations; he believed that his children were  "spirited away." R.126. Consequently, the Board's  conclusion is supported by substantial  evidence.6

C.  Future Persecution

47
Mr. Tamas argues that if he returns to Romania  he will face the same threats and persecution  that he endured when he lived in Romania. He  points to the questioning of his wife, the  opening of his mail, the tapping of his phone  calls, and the burning of his summer home as  evidence that he will be targeted for persecution  if he returns. The BIA concluded, as did the IJ,  that "the record establishes that country  conditions in Romania have changed to such an  extent that any fear [Mr. Tamas] might have had  of returning to Romania should be significantly  diminished." R.3 (citations omitted). We cannot  say that the record compels a contrary finding.


48
In order to be granted asylum on the basis of  future persecution, Mr. Tamas must have a "well-  founded" fear of persecution. "To establish a  well-founded fear of persecution, an applicant  must show both that he genuinely fears being  persecuted and that his fear is objectively  reasonable." Bereza, 115 F.3d at 472 (citations  omitted). To qualify as "objectively reasonable,"  a reasonable person in Mr. Tamas' circumstances  must fear persecution if he were returned to  Romania. See Balazoski v. INS, 932 F.2d 638, 640  (7th Cir. 1991).


49
Given these standards, we cannot find fault with  the Board's conclusion that Mr. Tamas did not  meet his burden of showing a well-founded fear of  persecution. First, many of the actions  identified by Mr. Tamas, such as the questioning  of his wife and the opening of his mail, do not  rise to the level of persecution under the  statute. Consequently, they also cannot form the  basis for a well-founded fear of future  persecution. See Balazoski, 932 F.2d at 642  (holding that questioning and detention of family  and searching family home were not sufficient to  establish a well-founded fear of persecution);  Zalega v. INS, 916 F.2d 1257, 1261 (7th Cir.  1990) (fear of questioning, denial of employment,  and denial of travel rights do not constitute a  well-founded fear of persecution).


50
Mr. Tamas also points to the burning of his  summer home as evidence that he will be  persecuted should he be returned to Romania. Mr.  Tamas testified that "[t]he vacation house, the  summer house we had, caught on fire. She [Rodica]  called the police and she was told to relax if  she doesn't want to burn herself or something."  R.90.7 We cannot fault the BIA for not  attributing great weight to this intrinsically  ambiguous statement. Nothing in this statement  suggests the fire intentionally was set or was  allowed to continue unabated, much less that the  Tamas family was the target of intentional action  because of their race, religion, membership in a  particular social group or political opinion.  Without more, this statement is not sufficient to  establish a well-founded fear of persecution on  one of the statutory grounds; therefore, we shall  not reverse the BIA's decision based on this  evidence.


51
Furthermore, as with the evidence concerning his  family, we believe that the State Department  Country Profile undermines Mr. Tamas' argument  that he has a well-founded fear of future  persecution in Romania. As set forth above, the  Profile concludes that the Romanian Intelligence  Service does not have the inclination or  resources to pursue the same type of  individualized surveillance and persecution as  the Securitate. See R.256.


52
There is no doubt that Mr. Tamas has suffered  while living in Romania. Romania's recent  history, including the horrors of the Ceausescu  regime, the turmoil following his execution, and  the growing pains of a new democracy, have made  life in that country difficult. However,  "generalized conditions of strife" do not "show  that [Tamas] himself will be singled out for  persecution on account of one of the enumerated  grounds," Bradvica, 128 F.3d at 1013, and the  judiciary cannot "stretch the definition of  'refugee' to cover sympathetic, yet statutorily  ineligible, asylum applicants," Sivaainkaran, 972  F.2d at 165. The events surrounding Mr. Tamas'  life in Romania do not compel a finding that he  suffered past persecution or will suffer future  persecution on one of the grounds enumerated in  the statute. We, therefore, uphold the BIA's  determination.

D.  Lack of Due Process

53
Mr. Tamas makes one final argument in support of  his asylum application. He claims that he first  applied for asylum in 1991, and, had his asylum  application been processed in an expeditious  manner, he likely would have been granted asylum.  Mr. Tamas relies upon Batanic v. INS, 12 F.3d 662  (7th Cir. 1993), in support of his argument. We  find Batanic inapposite.


54
In Batanic, the petitioner was found deportable  at a hearing in which he was denied the right to  counsel. See id. at 664. The BIA reversed the  IJ's finding of deportability on that ground and  Batanic was provided a new hearing. See id.  However, in the interim, Congress had passed a  law that rendered Batanic, who had been convicted  of an aggravated felony, ineligible for asylum.  See id. Relying on the statute, the IJ denied  Batanic's asylum application and the BIA  affirmed. See id. On appeal, we held that, in  most cases, a procedural defect is cured by  allowing a new hearing in which the defect is not  present. See id. However, "when the procedural  defect has also resulted in the loss of an  opportunity for statutory relief, these remedies  cannot cure the defect." Id. at 667.  Consequently, we reversed the BIA's decision and  allowed Batanic to apply for asylum nunc pro tunc  to the time of his initial hearing. See id. at  668.


55
In this case, there was no evidence that a  procedural defect worked to deprive Mr. Tamas of  a specific statutory right. Mr. Tamas only  speculates that he would have been granted asylum  had his application been processed through the  system in a shorter period of time. Batanic, by  contrast, was absolutely barred from seeking  asylum because of the intervening congressional  action. Consequently, we conclude that Mr. Tamas  has not stated a due process violation similar to that in Batanic.

E.  Denial of Voluntary Departure

56
Mr. Tamas also requests that this court reverse  the BIA and grant him voluntary departure. Both  Mr. Tamas and the INS agree that Mr. Tamas'  petition falls within the transitional rules for  judicial review of the Illegal Immigration Reform  and Immigrant Responsibility Act of 1996  ("IIRIRA"), P.L. 104-208, 110 Stat. 3009-625  (1996). According to IIRIRA sec. 309(c)(4)(E),  there shall be no judicial review of  discretionary decisions, including decisions by  the BIA to grant or deny voluntary departure. See  id. Consequently, this court does not have  jurisdiction to consider Mr. Tamas' request.

Conclusion

57
For the foregoing reasons, the request for  voluntary departure is dismissed, the remainder  of the petition for review is denied, and the  decision of the Board of Immigration Appeals is  affirmed.

DISMISSED IN PART; AFFIRMED IN PART


Notes:


1
 The petitioner stated during his asylum hearing  that he preferred to be addressed as Mr. Tamas.


2
 The IJ stated as follows: "He [Mr. Tamas] also  alleges that [his wife] has been routinely  questioned by police. Although the respondent  stated that he receives opened mail from his wife  informing [him] of these things, he did not  submit such letters to the court. The respondent  provided no explanation for the absence of these  seemingly available corroborative letters . . .  ." R.34.


3
 8 U.S.C. sec. 1158(b)(1) states: "The Attorney  General may grant asylum to an alien who has  applied for asylum in accordance with the  requirements and procedures established by the  Attorney General under this section if the  Attorney General determines that such alien is a  refugee within the meaning of section  1101(a)(42)(A) of this title."


4
 Even if there is little likelihood of future  persecution, we have recognized the power of the  Attorney General to grant asylum "as a matter of  discretion for humanitarian reasons if the alien  has suffered an 'atrocious form[ ] of  persecution'. . . ." Asani, 154 F.3d at 722  (quoting Matter of Chen, Int. Dec. 3104, at * 16  (BIA 1989)). Mr. Tamas, however, does not argue  that he suffered "atrocious" forms of persecution  that might warrant a grant of asylum on  humanitarian grounds. Consequently, we limit our  discussion to the statutory framework outlined  above.


5
 In Mr. Tamas' affidavit attached to his second  asylum application, he claimed that he, as well  as his father, was beaten by government employees  when they visited city hall to attempt to recoup  additional family lands. See R.273. In his  testimony before the IJ, Mr. Tamas stated only  that his father was beaten; he characterized his  harm as only "psychological." R.87. In his brief  to this court, Mr. Tamas recounts this second  version of events as opposed to the version  contained in his affidavit. Accordingly, we use  his testimonial account in rendering our  decision.


6
 The same is true with respect to Mr. Tamas'  belief that his wife's car accident was an  intentional act intended to stop his inquiries  concerning his sons, as opposed to simply the  acts of an irresponsible driver.


7
 Mr. Tamas does not mention this incident in the  affidavit attached to either his first or second  asylum applications.